Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2021

                                     No. 04-21-00312-CV

                       IN THE INTEREST OF K.S.G.H. AND K.R.H.

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02157
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal from an order terminating Appellant B.H.’s parental rights.
The Order of Termination was signed by the trial court on June 12, 2021. Because this is an
accelerated appeal, the notice of appeal was due on July 2, 2021. See TEX. R. APP. P. 26.1(b);
TEX. FAM. CODE § 263.405. A motion for extension of time to file the notice of appeal was due
on July 19, 2021. See TEX. R. APP. P. 26.3. Appellant B.H. did not file a notice of appeal until
July 28, 2021. Appellant B.H. did not file a motion for extension of time to file his notice of
appeal.
         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.
       Because it appears Appellant B.H.’s notice of appeal was not filed timely, we ORDER
appellant to show cause in writing by September 3, 2021 why this appeal should not be
dismissed for lack of jurisdiction. We suspend all appellate deadlines pending our determination
of whether we have jurisdiction over this appeal.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court